                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                               Charlotte DIVISION
                            DOCKET NO. 5:20-CV-00028


 JEFFREY THOMAS OXENDINE,                   )
                                            )
                 Plaintiff,                 )
                                            )
        vs.                                 )                       ORDER
                                            )
 ANDREW M. SAUL,                            )
                                            )
               Defendant.                   )

       THIS MATTER is before the Court on Plaintiff Jeffrey Thomas Oxendine’s Motion for

Summary Judgment (Doc. No. 14), and Commissioner of Social Security Andrew M. Saul’s

(“Commissioner”) Motion for Summary Judgment (Doc. No. 16). Plaintiff, through counsel, seeks

judicial review of an unfavorable administrative decision on his applications for Disability

Insurance Benefits under Title II and for Supplemental Security Income under Title XVI.

       Having reviewed and considered the written arguments, administrative record, and

applicable authority, and for the reasons set forth below, Plaintiff’s Motion for Summary Judgment

is GRANTED in part and DENIED in part; the Commissioner’s Motion for Summary Judgment

is GRANTED in part and DENIED in part; and this matter is REMANDED.

                                       I. BACKGROUND

       Plaintiff filed a Title II application for a period of disability and disability insurance

benefits on October 27, 2010, (Doc. No. 12 at 192), and a Title XVI application for supplemental

security income on October 29, 2010 (Doc. No. 12 at 194). Plaintiff, on both applications, alleged

disability beginning on January 15, 2010. (Doc. No. 12 at 192, 194). Plaintiff later moved to amend

the onset date of the disability to December 27, 2010, in a motion before an Administrative Law

Judge (“ALJ”). (Doc. No. 12 at 30). Both claims were denied on February 16, 2011 (Doc. No. 12
at 115), upon reconsideration on April 1, 2011, (Doc. No. 12 at 128, 136), and by an ALJ in a

decision dated August 2, 2012, (Doc. No. 12 at 28).

       After denial of a Request for Review by the Appeals Council on November 1, 2013, (Doc.

No. 12 at 1), Plaintiff filed an action in this court challenging his denial, which resulted in a remand

of the case for a new hearing and decision (Doc. No. 12 at 769). The rehearing before an ALJ

likewise resulted in an unfavorable decision on September 7, 2016. (Doc. No. 12 at 824).

Following a Request for Review, the Appeals Council issued an order of remand on September

26, 2018. (Doc. No. 12 at 856). A third hearing before an ALJ was held on April 25, 2019, (Doc.

No. 12 at 731), which again resulted in an unfavorable decision (Doc. No. 12 at 661). The

subsequent Request for Review with the Appeals Council was denied on February 12, 2020, (Doc.

No. 12 at 651), after which Plaintiff filed the present action.

       In the proceeding at issue, the ALJ determined Plaintiff both met the insured status

requirements of the Social Security Act through December 31, 2014, and had not engaged in

substantial gainful activity since January 15, 2010. (Doc. No. 12 at 667). The ALJ found Plaintiff

to have the following severe impairments: “carpal tunnel syndrome, asthma, osteoarthritis,

mood/depressive disorder, anxiety disorder and borderline intellectual functioning with autism

spectrum. (Doc. No. 12 at 667). The ALJ determined these impairments neither individually nor

in combination, met or equaled the severity of one of the listed impairments in 20 CFR Part 404,

Subpart P, App. 1. (Doc. No. 12 at 667). In light of Plaintiff’s impairments and in considering the

record, the ALJ found Plaintiff to have the Residual Functional Capacity (“RFC”) to perform light

work as defined in 20 CFR 404.1567(b) and 416.967(b):

               [E]xcept he is limited to frequent handling and fingering bilaterally;
               frequent overhead reaching bilaterally; occasional stopping and no
               concentrated exposure to hazards or respiratory irritants. In addition,
               the claimant is capable of performing simple, routine and repetitive


                                                   2
                 tasks for 2-hour intervals throughout the day for the duration of the
                 workday but can have no more than occasional interaction with the
                 public and work under one supervisor effectively.

(Doc. No. 12 at 26). Plaintiff’s past relevant work included work as a taper and as a lumber handler,

described as a “medium” job with a SVP of 5 and a “heavy” job with a SVP of 2 respectively.

(Doc. No. 12 at 679). The ALJ considered these against Plaintiff’s RFC and testimony from the

vocational expert (“VE”) and found Plaintiff was unable to perform his past relevant work. (Doc.

No. 12 at 679). The ALJ found further Plaintiff has at least a high school education and is able to

communicate in English. (Doc. No 12 at 679).1

        In considering Plaintiff’s age, education, work experience, and RFC, the VE testified a

hypothetical person with all such limitations would be able to perform the requirements of

representative “light,” SVP 2 occupations such as routing clerk jobs, marker jobs, and router jobs

in the U.S. (Doc. No. 12 at 680). Based on the testimony of the VE, the ALJ concluded Plaintiff

was capable of adjusting to other work existing in significant numbers in the national economy.

(Doc. No. 12 at 680). As a result, the ALJ found Plaintiff was not disabled as defined in the Social

Security Act from January 15, 2010, through the date of the ALJ’s decision. (Doc. No. 12 at 680).

        Plaintiff has exhausted all administrative remedies and now appeals pursuant to 42 U.S.C.

405(g). Plaintiff argues: (1) the ALJ failed to adequately develop the record by not considering the

vocational impact of Plaintiff’s functional illiteracy and limited math skills, and (2) the ALJ

improperly concluded in step three of the evaluation on the issue of deficits in adaptive functioning.

(Doc. No. 15 at 3).

                                       II. STANDARD OF REVIEW



1
 Evidence was also submitted indicating Plaintiff possessed reading and arithmetic abilities on a first-grade level,
could do only simple addition and subtraction, and struggled to comprehend things communicated to him. (Doc. No.
12 at 1174). The record does not appear to show this information was considered or communicated to the VE.

                                                         3
       When reviewing a Social Security disability determination, a reviewing court must “uphold

the determination when an ALJ has applied correct legal standards and the ALJ's factual findings

are supported by substantial evidence.” Bird v. Comm'r of Soc. Sec. Admin., 699 F.3d 337, 340

(4th Cir. 2012). Substantial evidence is that which “a reasonable mind might accept as adequate to

support a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam)

(internal quotation marks omitted). It “consists of more than a mere scintilla of evidence but may

be less than a preponderance.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir.2012) (internal

quotation marks omitted). In reviewing the record for substantial evidence, the Court does “not

undertake to reweigh conflicting evidence, make credibility determinations, or substitute our

judgment for that of the ALJ. Where conflicting evidence allows reasonable minds to differ as to

whether a claimant is disabled, the responsibility for that decision falls on the ALJ.” Id. (brackets,

citation, and internal quotation marks omitted).

       In considering an application for disability benefits, an ALJ uses a five-step sequential

process to evaluate the disability claim. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). Pursuant to

this five-step process, the Commissioner asks, in sequence, whether the claimant: (1) worked

during the alleged period of disability; (2) had a severe impairment; (3) had an impairment that

met or equaled the severity of a listed impairment; (4) could return to his past relevant work; and

(5) if not, could perform any other work in the national economy. Id.; see also Lewis v. Berryhill,

858 F.3d 858, 861 (4th Cir. 2017) (citing Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015));

20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)). The claimant bears the burden of proof at steps one

through four, but the burden shifts to the Commissioner at step five. See Lewis, 858 F.3d at 861;

Monroe v. Colvin, 826 F.3d 176, 179–80 (4th Cir. 2016).




                                                   4
       “If the claimant fails to demonstrate she has a disability that meets or medically equals a

listed impairment at step three, the ALJ must assess the claimant’s residual functional capacity

(“RFC”) before proceeding to step four.” Lewis, 858 F.3d at 861. Here, the ALJ considers the

claimant's residual functional capacity (“RFC”) to determine what is “the most” the claimant “can

still do despite” physical and mental limitations that affect her ability to work. Id. § 416.945(a)(1);

§ 404.1520(a)(4)(iv).

       In making this assessment, the ALJ must first identify the individual's functional
       limitations or restrictions and assess his or her work-related abilities on a function-
       by-function basis, including the functions' listed in the regulations. Only after such
       a function-by-function analysis may an ALJ express RFC in terms of the exertional
       levels of work.

Monroe, 826 F.3d at 179 (citations and quotations omitted). Once the function-by-function

analysis is complete, an ALJ may define the claimant’s RFC “in terms of the exertional levels of

work, sedentary, light, medium, heavy, and very heavy.” SSR 96-8p, 1996 WL 374184, at *1. See

generally 20 C.F.R. §§ 404.1567, 416.967 (defining “sedentary, light, medium, heavy, and very

heavy” exertional requirements of work).

       When assessing the claimant’s RFC, the ALJ must examine “all of [the claimant’s]
       medically determinable impairments of which [the ALJ is] aware,” 20 C.F.R. §§
       404.1525(a)(2), 416.925(a)(2), “including those not labeled severe at step two.”
       Mascio, 780 F.3d at 635. In addition, he must “consider all [the claimant’s]
       symptoms, including pain, and the extent to which [her] symptoms can reasonably
       be accepted as consistent with the objective medical evidence and other evidence,”
       20 C.F.R. §§ 404.1529(a), 416.929(a). “When the medical signs or laboratory
       findings show that [the claimant has] a medically determinable impairment(s) that
       could reasonably be expected to produce [her] symptoms, such as pain, [the ALJ]
       must then evaluate the intensity and persistence of [the claimant’s] symptoms so
       that [the ALJ] can determine how [her] symptoms limit [her] capacity for work.”
       20 C.F.R. §§ 404.1529(c)(1), 416.929(c)(1).

       After assessing the claimant’s RFC, the ALJ continues with the fourth step, where
       the claimant must establish she is unable to perform past work. Mascio, 780 F.3d
       at 635.




                                                  5
Lewis, 858 F.3d at 862. If the claimant meets her burden as to past work at step four, the ALJ

proceeds to step five.

       “At step five, the burden shifts to the Commissioner to prove, by a preponderance
       of the evidence, that the claimant can perform other work that ‘exists in significant
       numbers in the national economy,’ considering the claimant’s residual functional
       capacity, age, education, and work experience.” [Mascio, 780 F.3d at 635 (quoting
       20 C.F.R. §§ 416.920(a)(4)(v), 416.960(c)(2), 416.1429)]. “The Commissioner
       typically offers this evidence through the testimony of a vocational expert
       responding to a hypothetical that incorporates the claimant’s limitations.” Id.

Lewis, 858 F.3d at 862 (citations and quotations omitted). If the Commissioner meets this burden

in step five, the claimant is deemed not disabled, and the benefits application is denied. Id.

                                           III. ANALYSIS

       Plaintiff makes two assignments of error on appeal. First, Plaintiff contends the ALJ erred

in failing to consider the vocational impact of Plaintiff’s functional illiteracy and math skills, which

prevent him from performing the functions of the jobs provided by the VE. (Doc. No. 15 at 3).

Second, Plaintiff contends the ALJ’s finding that Plaintiff did not meet the requirements of Listing

12.05 for intellectual disorders was not supported by the record. (Id.).

   A. Step Five Failure to Develop the Record

       Plaintiff argues the record shows he does not possess the requisite reasoning development

and mathematical development necessary for the jobs the VE indicated Plaintiff could perform.

(Doc. No. 15 at 8). Plaintiff identifies this error first in the ALJ’s failure to consider evidence

showing Plaintiff could only read single syllable words and perform simple addition or subtraction,

and failure to communicate the same to the VE. (Doc. No. 15 at 5). Plaintiff also contends the

ALJ’s finding that Plaintiff possessed a high school education is unsupported by the record. (Doc.

No. 15 at 5-6). The Commissioner disagrees, arguing the ALJ considered the proper evidence, and




                                                   6
even presuming the additional limitations posed by Plaintiff, he would be able to perform at least

one of the jobs identified by the VE. (Doc. No. 17 at 10-11).

       In step five of the sequential evaluation, vocational factors are considered together with a

plaintiff’s RFC if the question of disability has not already been resolved. 20 C.F.R. § 404.1560(a).

Education as a vocational factor is generally shown through formal schooling and educational

abilities may be determined by numerical grade level. 20 C.F.R. § 404.1564. However, the

regulations explicitly recognize “grade level . . . completed in school may not represent your actual

educational abilities” and other evidence may show your actual abilities are higher or lower. Id.

Additionally, for a VE’s opinion “to be relevant or helpful, it must be based upon a consideration

of all the evidence of record.” Kearse v. Massanari, 73 F. App'x 601, 603 (4th Cir. 2003).

       When asked whether a person with the same RFC as Plaintiff could perform other work,

the VE named three jobs which could be done: routing clerk, marker, and router. (Doc. No. 12 at

761-762). In assessing step five of the sequential evaluation, the ALJ relied upon this testimony to

determine when “considering the claimant’s age, education, work experience, and residual

functional capacity” Plaintiff could perform other work “that exists in significant numbers in the

national economy.” (Doc. No. 12 at 680). Where the ALJ relied on the conclusion of the VE, he

failed to provide all information needed to make the VE’s opinion relevant or helpful. The ALJ’s

hypothetical posed to the VE required limitations to handling and fingering, overhead reach,

occasional stooping, no concentrated exposure to hazards and respiratory irritants, simple, routine,

and repetitive tasks, and limited interaction with the public. (Doc. No. 12 at 768). No mention was

made, either in the ALJ’s instructions to the VE or in the ALJ’s own considerations, of Plaintiff’s

inability to do more than read single-syllable words or perform more than simple addition and

subtraction.



                                                 7
       The record also shows that, while Plaintiff completed high school, he did not possess a

“high school education” as contemplated by the regulations. The education levels contemplated

by the regulations are as follows:

               (1) Illiteracy. Illiteracy means the inability to read or write. We
               consider someone illiterate if the person cannot read or write a
               simple message such as instructions or inventory lists even though
               the person can sign his or her name. Generally, an illiterate person
               has had little or no formal schooling.

               (2) Marginal education. Marginal education means ability in
               reasoning, arithmetic, and language skills which are needed to do
               simple, unskilled types of jobs. We generally consider that formal
               schooling at a 6th grade level or less is a marginal education.

               (3) Limited education. Limited education means ability in
               reasoning, arithmetic, and language skills, but not enough to allow
               a person with these educational qualifications to do most of the more
               complex job duties needed in semi-skilled or skilled jobs. We
               generally consider that a 7th grade through the 11th grade level of
               formal education is a limited education.

               (4) High school education and above. High school education and
               above means abilities in reasoning, arithmetic, and language skills
               acquired through formal schooling at a 12th grade level or above.
               We generally consider that someone with these educational abilities
               can do semi-skilled through skilled work.

20 C.F.R. § 404.1564. The hypothetical person used by the VE to make her determination was

given the same level of education which the ALJ determined Plaintiff had: a high school education.

But because the regulations do not use grade level to show educational ability when conflicting

evidence is present, evidence of Plaintiff’s limited reading skills should indicate a high school

education does not reflect the appropriate level of educational ability. The Commissioner’s

arguments here are unpersuasive. While some evidence may support the conclusion that Plaintiff

completed formal schooling through high school and received a certificate for such, the court

cannot agree substantial evidence supports this conclusion, particularly where Plaintiff’s ability to



                                                 8
read only single syllable words, do simple addition and subtraction, and his limited understanding

of what is spoken to him are not reflected as part of the hypothetical to the VE. Without doing so,

the VE is left only with the information that Plaintiff possessed a high school education and the

corresponding levels of educational abilities to supplement the analysis.

       In other words, the educational background given by the ALJ appears to reflect

development levels greater than those possessed by Plaintiff under the record. Remand is therefore

appropriate. Without any explanation from the ALJ as to how Plaintiff’s limited skills factored

into the assigned educational ability, this Court is effectively left to guess as to how the ALJ

determined Plaintiff’s ability to perform the functions of the jobs named by the VE when

considering Plaintiff’s further impairments. Herren v. Colvin, 2015 WL 5725903 at 7 (W.D.N.C.

Sept. 30, 2015). On remand, the ALJ can provide an explanation as to how Plaintiff’s further

mental limitations affect his ability to perform work related functions as a routing clerk, marker,

and router and qualify the determination as to Plaintiff’s educational background.

       Accordingly, on Plaintiff’s first assignment of error, Plaintiff’s Motion for Summary

Judgment (Doc. No. 14) is GRANTED and the Commissioner’s Motion for Summary Judgment

(Doc. No. 16) is DENIED.

   B. Step Three Listing Requirements

       Plaintiff’s second assignment of error contends “The longitudinal medical evidence does

not support the ALJ’s findings at step three of sequential evaluation regarding the issue of deficits

in adaptive functioning.” (Doc. No. 15 at 3).

       Given the Court’s resolution as to Plaintiff’s first assignment of error, it is unnecessary to

set forth a full analysis of this issue. United States v. Rachel, 208 F. App'x 236, 241 (4th Cir. 2006)

(declining to address alternative issues presented by the parties). However, having considered this



                                                  9
assignment of error, the Court summarily concludes that substantial evidence supports the ALJ’s

conclusion at step three of the sequential evaluation. The ALJ gave heavy weight to the testimony

of a medical expert (“ME”) at the hearing in reaching his conclusion. (Doc. No. 12 at 670). The

ALJ considered other evidence in reaching his conclusion, such as that offered by Plaintiff and

explained why he chose to give it less weight. Thus, to find error here would be improperly

reweighing conflicting evidence and substituting the Court’s own judgment for that of the ALJ.

See Hancock 667 F.3d at 472.

       Accordingly, on Plaintiff’s second assignment of error, Plaintiff’s Motion for Summary

Judgment (Doc. No. 14) is DENIED and the Commissioner’s Motion for Summary Judgment

(Doc. No. 16) is GRANTED.

                                       IV. CONCLUSION

       In posing the hypotheticals to the VE, the ALJ only stated limitations related to Plaintiff’s

movement, interactions with others, and time periods for work. (Doc. No. 12 at 768). No mention

of any other mental limitation appears. The ALJ erred in failing to communicate these further

vocational limitations to the VE. This error is not harmless, as the potentially incomplete RFC

formed the basis of the hypothetical which was submitted to the VE, and VE testimony based on

incomplete hypotheticals may not provide a basis for an ALJ’s disability determination. Walker v.

Bowen, 889 F.2d 47, 50 (4th Cir. 1989). Accordingly, remand is appropriate.

       The Court explicitly notes that in ordering remand pursuant to sentence four of 42 U.S.C.

§ 405(g), the Court does not take a position on the merits of Plaintiff’s application for disability

benefits. See Patterson v. Comm'r of Soc. Sec. Admin., 846 F.3d 656, 663 (4th Cir. 2017). “Under

§ 405(g), ‘each final decision of the Secretary [is] reviewable by a separate piece of litigation,’

and a sentence-four remand order ‘terminate[s] the civil action’ seeking judicial review of the



                                                10
Secretary's final decision.” Shalala v. Schaefer, 509 U.S. 292, 299 (1993) (quoting Sullivan v.

Hudson, 490 U.S. 877, 892 (1989)).

       For these reasons, Plaintiff’s Motion for Summary Judgment (Doc. No. 14) is GRANTED

in part and DENIED in part; the Commissioner’s Motion for Summary Judgment (Doc. No. 16) is

GRANTED in part and DENIED in part; and this matter is REMANDED.

       IT IS SO ORDERED.


                                        Signed: May 12, 2021




                                              11
